Case 13-39180     Doc 33-1    Filed 07/27/21 Entered 07/27/21 16:56:54       Desc Exhibit
                                     1 Page 1 of 2                                  EXHIBIT
                                                                                            1
                                       SETTLEMENT BREAKDOWN
 Client Name:      Gutierrez, Maria
 Address:          3603 W. 55th St.                            Client ID #: 57691
 City, State, Zip: Chicago, IL 60632

TOTAL GROSS SETTLEMENT AWARD                                            $90,000.00


ATTORNEYS’ FEES SUMMARY________________________________________________

Contingency Fee Contract Rate: 40.00%       Total Attorneys’ Fees:           ($36,000.00)

Multi-District Litigation Plaintiff Steering Committee
(MDL PSC) Assessment – Attorney Share (2% of gross)                          ($1,800.00)


Detailed Breakdown by Law Firm of Attorneys’ Fees:          Allocated Fee:

Mostyn Law Firm, P.C.                   45.00%                  ($15,390.00)
Arnold & ItkinArnold Itkin              45.00%                  ($15,390.00)
Parilman Law Firm                       10.00%                   ($3,420.00)

Total Attorneys’ Fees                                                        ($34,200.00)


MEDICAL LIEN SUMMARY___________________________________________________
Medicare, Medicaid, Private Liens                           ($30.18)
Lien Resolution Fee                                         ($125.00)
Total Medical Liens & Resolution Fee:                       ($155.18)


CASE ADVANCES ____________________________________________________________
Case Advances:                                                       (-)
Total Case Advance Liens:                                            (-)




Page 3 of 8
Case 13-39180    Doc 33-1     Filed 07/27/21 Entered 07/27/21 16:56:54   Desc Exhibit
                                     1 Page 2 of 2




                             REIMBURSABLE EXPENSES

 MDL PSC – Claimant Share (3% of Gross)                                    $2,700.00


 CASE-SPECIFIC COSTS:
 Copy Charges and Mailing Supplies                        $25.02
 Court Costs & Filing Fees                               $401.00
 Delivery & Courier Charges                               $51.71
 Expert & Medical Record Review                           $97.50
 Medical Record Retrieval                                $334.97
 Firm Postage and Fax Charges                             $44.57
 Legal Research                                           $13.26
 Travel Expenses                                               -
 Settlement Fund Administration Fee                      $200.00
 Check Processing and Postage                             $11.96
 Expense Credit                                                -
 Bankruptcy Coordination Fee                             $700.00

 Total Case Specific Costs                                                 $1,879.99

 General Expenses                                                           $750.86


 TOTAL EXPENSES                                                            $5,330.85



          NET SETTLEMENT AFTER FEES, EXPENSES, LIENS:              $48,513.97




Page 4 of 8
